                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REX M. LUTTON,                                      Case No. 21-cv-01679-SI
                                   8                    Petitioner,
                                                                                             ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                             Re: Dkt. No. 7
                                  10     U.S. PAROLE COMMISSION,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Respondent has filed an ex parte request for an extension of the deadline to respond to the
                                  14   petition for writ of habeas corpus. Upon due consideration of the request and accompanying
                                  15   declaration of attorney Julie Bibb Davis, the request is GRANTED. Docket No. 7. The following
                                  16   new briefing schedule is set: Respondent must file and serve an answer or other response to the
                                  17   petition on or before June 18, 2021. Petitioner must file and serve his traverse no later than July 16,
                                  18   2021.
                                  19           An attorney assisting petitioner filed a notice of change of address for him but does not
                                  20   indicate that she actually represents him. In the future, the attorney must either enter an appearance
                                  21   on behalf of petitioner or the pro se petitioner must do his own filings, as the court does not want
                                  22   filings from third parties who are not authorized to speak for the petitioner and bind him.
                                  23           The clerk shall update the docket to show that the petitioner is proceeding pro se and that
                                  24   his new address is the U.S. Penitentiary in Victorville, California.
                                  25           IT IS SO ORDERED.
                                  26   Dated: May 19, 2021
                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
